Citation Nr: 0334714	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  97-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart condition.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel



INTRODUCTION

The appellant had active military service from July 9 to 
August 21, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied this claim.  

In May 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  In January 2001, this case was 
remanded for additional development.  


REMAND

During the pendency of the veteran's appeal the Board notes 
that the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  The Act and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Here, a 
remand is required to satisfy the duty to assist.  

Other than a few service medical records submitted by the 
veteran along with his substantive appeal, the Board observes 
that the veteran's complete service medical records have not 
been obtained.  Negative replies to requests made by VA for 
the records were received from the National Personnel Records 
Center (NPRC) in October 1996, October 1997, and February 
1998.  Additional efforts, however, still need to be made to 
obtain the records in light of the duties imposed by the 
VCAA.  

Pursuant to 38 U.S.C. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), whenever VA attempts to obtain records from a 
Federal department or agency, such as in this case, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In this case, further efforts 
must be made to obtain the veteran's service medical records 
from both the NPRC and other possible sources to comply with 
the requirements of the VCAA.  Moreover, there is no 
indication in the claims file that the RO has ever complied 
with the procedures set forth in VA Adjudication Procedure 
Manual M21-1, Part III, Para. 4.29 (Feb. 27, 2002), which 
sets forth various notice and administrative procedures that 
must be followed when service records are determined to be 
unavailable.  

A review of the record reveals that the veteran was 
reportedly hospitalized at the Ft. Jackson, South Carolina, 
Army Hospital, during July 1996.  On remand, efforts must be 
made to obtain records of all treatment received at that 
facility.  In addition, efforts must be made to obtain a 
complete copy of all records pertaining to the in-service 
Medical Board.  Further, because the veteran reports that he 
notified his recruitment officer about the existence of his 
preexisting heart condition, the RO should obtain a copy of 
the veteran's service personnel file, including any available 
records regarding his recruitment, if such still exists.  See 
38 U.S.C. § 5103A(c)(1) and 38 C.F.R. § 3.159(c)(3).  

Finally, it is noted that a remand is required for the 
purposes of attempting to obtain private medical records 
concerning the treatment reportedly received for a heart 
condition prior to service.  See 38 U.S.C. § 5103A(b)(1) and 
38 C.F.R. § 3.159(c)(1).  The veteran has reported that, 
prior to entering service, he was treated for a heart 
condition at Princeton Hospital in Birmingham, Alabama, by a 
Dr. Gollie Vasu (spelling?).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, this case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who treated him for a heart condition 
prior to his entry into service.  After 
securing the necessary release(s), the RO 
should obtain these records.  In 
particular, the RO should obtain records 
of all treatment received by the veteran 
at Princeton Hospital in Birmingham, 
Alabama, for a heart condition, as well 
as records of all treatment received from 
a Dr. Gollie Vasu (spelling?).

2.  The RO should make another attempt to 
secure the veteran's service medical 
records, including a complete copy of all 
records involved with the in-service 
Medical Board, through official channels.  
Such efforts must continue to be made 
until either the records are obtained, or 
it becomes reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  In the event it is determined 
that the service records cannot be 
obtained, the RO must comply with the 
notice and administrative procedures set 
forth in VA Adjudication Procedure Manual 
M21-1, Part III, Para. 4.29 (Feb. 27, 
2002).  

3.  The RO should obtain records of all 
treatment received by the veteran at Ft. 
Jackson, South Carolina, Army Hospital, 
during July and August 1996.  

4.  The RO should obtain a complete copy 
of the veteran's service personnel file, 
including any available records regarding 
his recruitment, if such still exists.  

5.  Thereafter, the RO should 
readjudicate the claim.  In doing so, the 
RO should specifically address the 
applicability of VA O.G.C. Prec. Op. No. 
3-2003 (July 16, 2003) (requirements for 
rebutting the presumption of sound 
condition), and the invalidation in that 
opinion of 38 C.F.R. § 3.304(b).  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board after the appropriate period 
of time or a response has been received, 
whichever occurs first.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Richard C. Thrasher
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



